FILED
                                                      MAY 13, 2021
                                              In the Office of the Clerk of Court
                                             WA State Court of Appeals, Division III




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                          DIVISION THREE

KRISTIAN E. HEDINE,            )       No. 37244-8-III
                               )       (consolidated with
             Respondent,       )       No. 37245-6-III,
                               )       No. 37246-4-III)
  v.                           )
                               )
ALEXIS GUERRERO,               )
                               )
             Petitioner.       )
                               )
                               )
ASHELY C. KULBERG,             )
                               )
             Respondent,       )
                               )
  v.                           )      UNPUBLISHED OPINION
                               )
ALEXIS GUERRERO,               )
                               )
             Petitioner.       )
                               )
                               )
CLARA ROSSI GRANT,             )
                               )
             Respondent,       )
                               )
  v.                           )
                               )
ALEXIS GUERRERO,               )
                               )
             Petitioner.       )
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


       PENNELL, C.J. — Alexis Guerrero has obtained discretionary review of

antiharassment orders issued in favor of three Walla Walla County District Court

personnel: Judge Kristian Hedine, Ashely Kulberg, and Clara Grant (collectively

Respondents). We affirm in part and reverse in part.

                                          FACTS

       Alexis Guerrero posted a video on YouTube entitled “THREATENED by a

JUDGE!!”. The video depicted an encounter at the district court between Mr. Guerrero

and Judge Kristian Hedine, Court Administrator Clara Grant, and Probation Officer

Ashely Kulberg. Mr. Guerrero had been told he was not authorized to make a video

recording at the court and that he needed to leave. He disobeyed this instruction and

recorded his interactions with various court officials.

       Mr. Guerrero’s YouTube post included the following description of the video:

       Protesting a $10 parking ticket should never have this result. A judge
       should know his place and shouldn’t cause a disturbance as he did or act
       beyond his authority as well. The unethical behavior was reported to the
       Commission of Judicial Conduct, and they found no misconduct or
       unethical behavior By [sic] judge Hedine. Well I beg to differ and I’m sure
       I’m not alone in tht [sic] opinion. Let’s give them a call and let them know
       how you feel about the violation of rights that are clear in this video! Title
       18 section 242. Deprivation of rights under the color of law!

Clerk’s Papers (CP) at 24. The video contained the names and work phone numbers of

Judge Hedine, Ms. Grant, and Ms. Kulberg. A caption superimposed on the video

                                              2
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


exhorted viewers to “Flood Calls PLEASE” with Ms. Grant’s phone number. Id. at 797.

Another caption stated that Judge Hedine became a judge “by default.” Id. at 447.

       The video was also posted on a second YouTube channel that was not controlled

by Mr. Guerrero. Between the two postings, the video received over 10,000 views. Mr.

Guerrero posted a comment on one of the videos, stating in part:

       Google how [Judge Hedine] initially got put into the bench and you will
       clearly see that it was initially by default and he’s just taking over for
       another piece of shit judge. Who clearly had his own issues with sleeping
       with a married staff.

Id. at 36. Mr. Guerrero’s comments repeatedly referred to Judge Hedine derogatorily and

with profanity.

       The videos received numerous comments, including threatening statements aimed

at Judge Hedine, court staff, and their families. In the days following the posting of the

video, Judge Hedine, Ms. Grant, and Ms. Kulberg all received vitriolic phone calls and

e-mails. Some phone calls included threats against Judge Hedine and courthouse staff. As

a result of these threats, Judge Hedine was forced to switch the location of his office, and

sheriff’s deputies were posted outside the district court’s facility.

       Judge Hedine, Ms. Grant, and Ms. Kulberg all petitioned for civil antiharassment

protection orders against Mr. Guerrero. The petitions contained hyperlinks to Mr.




                                               3
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


Guerrero’s video on YouTube. A visiting district court judge presided over the hearing on

the petitions. The judge watched the YouTube videos and granted the petitions.

       The district court’s protection orders restrained Mr. Guerrero from contacting,

surveilling, or being within 1,000 feet of the petitioners’ homes and workplaces, except to

conduct legitimate court business. Mr. Guerrero was also:

       [R]estrained from posting any additional defamatory or harassing content
       on the internet either by himself or through third parties and is directed to
       immediately remove all defamatory and harassing content which has been
       previously posted on the internet concerning the Petitioner, specifically
       threatening and defamatory posts.

Id. at 4, 394, 783.

       Mr. Guerrero appealed the protection orders to superior court. A superior court

judge reviewed the YouTube videos along with the report of proceedings and the district

court’s written findings. The superior court found substantial evidence in support of the

district court’s findings and largely affirmed the restraining orders. However, the court

ruled the orders as to Ms. Grant and Ms. Kulberg must be modified to eliminate a

prohibition on posting defamatory content. The court made this modification based on the

fact that only Judge Hedine had made allegations of defamation.

       Mr. Guerrero sought discretionary review in this court, which was granted under

RAP 2.3(d)(2).


                                              4
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


                                       ANALYSIS

       Mr. Guerrero’s brief raises three issues: (1) whether sufficient evidence justified

the antiharassment orders, (2) whether the YouTube videos posted by Mr. Guerrero were

constitutionally protected as free speech, and (3) whether the antiharassment orders’

prohibitions on future speech constituted invalid prior restraints on speech.

Issues one and two: evidentiary sufficiency and free speech

       The current record is insufficient to permit review of Mr. Guerrero’s first two

claims. The rulings of both the district and superior courts rested heavily on Mr.

Guerrero’s video as posted to YouTube. At the time of the prior court hearings, the videos

were available online. However, the videos have since been taken down and are not part

of the record on review. Given this circumstance, we are unable to assess whether there

was a factual basis for entry of the restraining orders against Mr. Guerrero or whether

Mr. Guerrero was engaged in protected speech.

       Mr. Guerrero argues that the absence of the videos from the record favors his

position because, without the videos, a factual basis is necessarily lacking. We disagree

with this assessment. As the petitioner, Mr. Guerrero bears the responsibility of providing

an adequate record for review. RAP 9.2(b). When evidence forming the basis for a

decision on review is absent from the record, the petitioner can and should seek


                                             5
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


supplementation. RAP 9.10; State v. Sisouvanh, 175 Wn.2d 607, 619, 290 P.3d 942

(2012). We bear no responsibility to help petitioners make their record, especially where,

as here, the missing evidence lies in the control of the petitioner. We deny Mr. Guerrero’s

request for relief under the first two assignments of error, based on his failure to provide

an adequate record.

Issue three: prior restraint

       Mr. Guerrero’s third assignment of error, regarding prior restraint, requires little

factual analysis and can therefore be reviewed on the current record. Mr. Guerrero claims

the provisions of the restraining orders prohibiting him from prospectively posting

defamatory or harassing content on the Internet are invalid prior restraints that violate his

constitutional right to free speech. We review this constitutional challenge de novo. In re

Marriage of Suggs, 152 Wn.2d 74, 79, 93 P.3d 161 (2004).

       A prior restraint is a governmental restriction that bars speech before it occurs. Id.

at 81. Prior restraints implicate constitutional free speech rights and “carry a heavy

presumption of unconstitutionality.” Id. Generally, prior restraints are warranted only in

exceptional circumstances such as war, obscenity, and incitements to violence. Id. Our

case law does not include all instances of unprotected speech in the “exceptional

circumstances” category. After all, it is hard to determine in advance whether speech will


                                              6
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


be protected or unprotected. See id. at 82 (“Labeling certain types of speech ‘unprotected’

is easy. Determining whether specific instances of speech actually fall within

‘unprotected’ areas of speech is much more difficult.”). Freedom of expression is a core

constitutional right. To safeguard this right, it is constitutionally preferable to punish

unprotected speech after it occurs, not in advance.

       A court order imposing prospective limits on speech—such as an antiharassment

restraining order—does not typically raise prior restraint concerns. The exercise of free

speech can be regulated by time, place, or manner restrictions so long as those restrictions

are narrowly tailored to a compelling governmental purpose. State v. Noah, 103 Wn. App.

29, 41, 9 P.3d 858 (2000). “Protecting citizens from harassment is a compelling state

interest.” Id. Thus, the government may place narrow restrictions on speech in order to

protect a harassment victim from contact by the respondent. Id. This is true regardless of

whether the speech would otherwise be classified as protected. See Se. Promotions, Ltd.

v. Conrad, 420 U.S. 546, 556, 95 S. Ct. 1239, 43 L. Ed. 2d 448 (1975).

       Respondents do not claim the orders prohibiting defamatory and harassing speech

constituted valid time, place, or manner restrictions. Nor could they. The orders were not

tailored to prohibit Mr. Guerrero from contacting the Respondents directly or through

third parties. Because the court’s orders did not impose narrow time, place, or manner


                                               7
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


restrictions, their validity turns on whether they are aimed at the exceptional forms of

unprotected speech that are amenable to a priori restraint instead of post hoc punishment.

       Our Supreme Court’s decision in Suggs casts serious doubt on whether a prior

restraint can ever be applied to defamatory speech. Suggs, 152 Wn.2d at 82. To be valid, a

prior restraint on defamation requires “certainty” that the court order will restrain

defamatory speech, as opposed to speech that is insulting or imprecise. See id. Mere

labels do not work in this context. Id. Instead, a prior restraint order must be narrowly

worded in a way that does not chill protected speech. Id. at 84.

       The Respondents claim the court’s orders restricting defamatory speech were

narrow because each order restrained more than merely speech labeled “defamatory.”

Instead, Mr. Guerrero was prohibited from posting “additional” defamatory content on the

Internet. According to the Respondents, the adjective “additional” specified Mr. Guerrero

was prohibited from posting defamatory content that was similar to his prior defamatory

content.

       We do not find this proffered limitation helpful. The record lacks findings

clarifying which of Mr. Guerrero’s prior statements were defamatory. One might assume

that the statement at issue was Mr. Guerrero’s claim that Judge Hedine became a judge by

“default.” But it is far from clear that this statement qualified as defamation. Defamation


                                              8
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


requires more than proof of falsity. Duc Tan v. Le, 177 Wn.2d 649, 662, 300 P.3d 356

(2013). Furthermore, when defamation is alleged by a public official, the speaker must be

shown to have acted with actual malice. Id. We do not find the protection orders

sufficiently precise to constitute a valid prior restraint of defamatory speech.

       Apart from defamation, the court’s orders also restrained Mr. Guerrero from

engaging in harassing speech. This provision is even more problematic than the

prohibition on defamation. Speech that is merely harassing is not exempt from

constitutional protections. Catlett v. Teel, 15 Wn. App. 2d 689, 704, 477 P.3d 50 (2020).1

As such, the concept of prior restraint is inapplicable in this context.




       1
         Speech that constitutes the crime of harassment is not constitutionally protected.
But the crime of harassment requires more than what is typically covered in an
antiharassment order. The crime of harassment requires proof of a true threat, involving a
serious expression of intent to inflict bodily harm. State v. Kilburn, 151 Wn.2d 36, 43, 84
P.3d 1215 (2004).

                                              9
Nos. 37244-8-III; 37245-6-III; 37246-4-III
Hedine v. Guerrero


                                    CONCLUS10N 2

      The orders of protection are reversed in part. These matters are remanded with

instructions to remove prior restraints on posting additional defamatory or harassing

content. The orders of protection are otherwise affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Pennell, C.J.

WE CONCUR:




                                                   ~~,.:r.
                                          Fearing, J.




       2  On the last page of his opening brief, Mr. Guerrero claims "the [antiharassment]
order is unlawful as it orders remedies beyond the scope of the court's statutory authority.
It is overbroad and overlong in violation of the statute. RCW 10.14.080." The issue of
whether the antiharassment orders were too long falls outside the scope of the order
granting discretionary review and has not been sufficiently developed to permit appellate
analysis. We therefore decline to address it further.

                                             10